Citation Nr: 1440522	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-00 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a stomach disorder including gastroesophageal reflux disease (GERD) as secondary to service-connected post-traumatic stress disorder (PTSD).

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for basal cell carcinoma of the back to include as secondary to presumed inservice herbicide exposure.

7.  Entitlement to service connection for right lower extremity peripheral neuropathy to include as secondary to presumed inservice herbicide exposure.

8.  Entitlement to service connection for left lower extremity peripheral neuropathy to include as secondary to presumed inservice herbicide exposure.

9.  Entitlement to service connection for right upper extremity peripheral neuropathy to include as secondary to presumed inservice herbicide exposure.

10.  Entitlement to service connection for left upper extremity peripheral neuropathy to include as secondary to presumed inservice herbicide exposure.

11.  Entitlement to an initial rating in excess of 30 percent for service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the service connection issues on appeal.  

In a June 2013 rating decision, service connection for PTSD was granted and a 30 percent rating was assigned.  

Thereafter, the Veteran testified at a Travel Board hearing.  

In this case, the Veteran's oral statements, as contained in the written hearing transcript, are also accepted as a notice of disagreement (NOD) as to the initial rating for PTSD.  

The issues of entitlement to service connection for a stomach disorder including GERD as secondary to service-connected PTSD,  hypertension, basal cell carcinoma of the back, right lower extremity peripheral neuropathy to include as secondary to presumed inservice herbicide exposure, left lower extremity peripheral neuropathy to include as secondary to presumed inservice herbicide exposure, right upper extremity peripheral neuropathy to include as secondary to presumed inservice herbicide exposure, left upper extremity peripheral neuropathy to include as secondary to presumed inservice herbicide exposure, and entitlement to an initial rating in excess of 30 percent for service-connected PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On June 18, 2014, at his Board hearing and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that a withdrawal of his appeal as to the issue of service connection for a sleep disorder is requested.

2.  Bilateral hearing loss is attributable to service.  

3.  Tinnitus is attributable to service.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the Veteran and his representative as to the issue of service connection for a sleep disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.306, 3.385 (2013).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Sleep Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran and his representative have withdrawn the appeal a as to the issue of service connection for a sleep disorder, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this matter and it is dismissed.



Bilateral Hearing Loss and Tinnitus

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claims are being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 30306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) see also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In addition, organic disease of the nervous system such as sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The RO has granted service connection for PTSD based on a combat-related incident.  In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden).

Further, when a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In cases involving claims for hearing loss, the Veteran must have a certain level of hearing loss before VA considers it to be a ratable disability.  So there may be occasions when a Veteran has hearing loss, just insufficient hearing loss to consider it an actual disability by VA standards.  For the purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  The Veteran served in combat-related settings and acoustic trauma is conceded.

With regards to tinnitus, it is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  So because, by definition, it is inherently subjective, the Veteran is competent even as a layman to say he had it during service and since.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  

Since November 1, 1967, audiometric results have been reported in standards set forth by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Service department audiometric charts dated after November 1, 1967 are presumed to be in ISO-ANSI units unless otherwise specified, while charts in VA medical records dated after June 30, 1966, are similarly presumed to be in ISO-ANSI units.  In this case, the entrance examination contained in the service treatment records is not converted.  Nonetheless, the Board notes that after conversion, neither the entrance nor separation examinations show hearing loss within the meaning of 38 C.F.R. § 3.385.  That alone, however, is not an absolute bar or preclusion to granting service connection for any later diagnosed hearing loss.  The Court has held that, even though disabling hearing loss may not be demonstrated at time of separation from service, a Veteran may nevertheless establish his entitlement to service connection for a current hearing loss disability by having evidence that the current disability is related to his military service and not the result of intercurrent or other unrelated factors or causes.  See Hensley v. Brown, 5 Vet. App. at 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Veteran testified that he was exposed to loud noises during service.  He states that while he does not remember the exact time the hearing loss and tinnitus occurred during service, he has had both problems since service.  He cited to the helicopter, mortar fire, and other loud noises, indicating that the noise level was high all the time such that it was hard to tell how he was hearing or having tinnitus.  Once the noise ceased, then he could tell.  The Veteran's wife also indicated that she observed that the Veteran's hearing had worsened when he returned from service, citing specific examples.

The Veteran was examined by VA in August 2009.  The audiological examination revealed hearing loss per 38 C.F.R. § 3.385 and tinnitus.  The examiner opined that the bilateral hearing loss was less likely as not related to the excessive noise exposure during service because the Veteran had normal hearing on separation and because the Veteran was unable to recall exactly when his hearing problems began and indicated that they were gradual and most noticeable in the last several years.  With regards to tinnitus, the examiner stated that a nexus could not be provided without resort to mere peculation because his separation hearing test was normal and the Veteran could not remember exactly when the tinnitus started.  

According to the Reeves case, the Board is required to apply the section 1154(b) presumption to whether the claimed injury occurred as well as the separate issue of whether the Veteran suffered the claimed ensuing disability while on active duty.  For example, once establishing that the claimed injury (acoustic trauma in this case) occurred, a Veteran would then only have had to show that the disability he incurred in service was a chronic condition that persisted in the years following active duty.  This basically establishes that the injury in service resulted in permanent disability.  See generally Reeves.

As already explained, competent lay evidence may establish the presence of observable symptomatology.  See Barr.  Both bilateral hearing loss and tinnitus are types of medical problems that are within the Veteran's ability to observe on his own, both during and after service.  In addition, his wife is able to state that she observed that the Veteran had difficulty hearing.  Thus, while the Veteran's statements of inservice noise exposure are competent, so, too, are his statements that he had bilateral hearing loss and tinnitus during service, following that noise exposure, and as supported by his wife.  Further, he is also credible in his report of suffering not only acoustic trauma in service, but also the disabilities of bilateral hearing loss and tinnitus during service.  He has credibly stated that he experienced hearing loss and tinnitus following loud noises from multiple sources, including combat-related exposure.  The Board has no reason to doubt the credibility of his statements, especially since his assertions of loud noises from weaponry and vehicles are consistent with the circumstances, conditions, and hardships of his service.  Thus, there is credible evidence that bilateral hearing loss and tinnitus occurred after acoustic trauma during his service.  As to continued hearing loss and tinnitus after service, he and his wife essentially indicate these conditions continued and even worsened.

The VA examiner opined that the bilateral hearing loss had a post-service onset.  However, the examiner based his rationale on the absence of hearing loss at separation.  That rationale is contradicted by Hensley.  In contrast, the Veteran and his wife have stated that he had hearing loss and tinnitus during service, which progressed over time as a chronic disability.  

For these reasons and bases, the Board finds that the acoustic trauma in service, as conceded by VA in light of the Veteran's combat service, resulted in bilateral hearing loss and tinnitus, which, as "disabilities" began during service.  See Reeves.  Since the Board also accepts that these disabilities continued thereafter, per the probative lay evidence, the Board finds that the acoustic trauma to the ears in service resulted in permanent disability by way of bilateral hearing loss and tinnitus.  Although there is a contradictory medical opinion with regards to the hearing loss, the Board concludes this opinion has diminished probative value due to the incomplete rationale.  Thus, the Board affords this opinion less probative value than the lay evidence which has been found to be persuasive.

Therefore, while there is both evidence weighing for and against the Veteran's claims, the Board finds that the favorable evidence, at the very least, is just as probative as the evidence against the claims, if not more so.  Accordingly, service connection for bilateral hearing loss and tinnitus is warranted, especially with resolution of all reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Instead, this only need be an "as likely as not" proposition, which in this particular instance it is.



ORDER

The appeal as to the issue of service connection for a sleep disorder is dismissed.

Service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.  


REMAND

With regard to the remaining service connection issues, the Veteran has not been afforded a VA examination.  However, he has current diagnoses and has provided lay evidence of a nexus between these disabilities and service.  In the case of his GERD, the Veteran maintains that his PTSD causes or aggravates that condition.  With regard to his hypertension, the Veteran maintains that his headaches during service (which were documented in multiple service records) were a manifestation of his hypertension.  With regard to the other issues, the Veteran contends that they have been present since service and/or are related to his presumed inservice herbicides exposure.

The Veteran's representative has not only requested a VA examination(s), but has also indicated that a private opinion will be forthcoming, but none has been received yet.  The Veteran and his representative may submit an opinion on behalf of the claims.  The Veteran also reported that he receives regular treatment at the Chillicothe, Ohio VA Medical Center.  

As noted, in a June 2013 rating decision, service connection for PTSD was granted and a 30 percent rating was assigned.  The Veteran has disagreed with that determination, so a statement of the case should be issued.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should be advised that the private opinion mentioned at the Board hearing has not been received, but may be submitted.  

2.  Obtain and associate with the record copies of all updated clinical records of the Veteran's treatment at the Chillicothe, Ohio VA Medical Center.

3.  Schedule the Veteran for VA examination(s) to determine the nature and etiology of current claimed disabilities including hypertension, basal cell carcinoma of the back, and bilateral upper and lower extremity peripheral neuropathy.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner(s) should review the record prior to examination(s).  

With regard to a stomach disorder to include GERD, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current a stomach disorder to include GERD had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current stomach disability including GERD is proximately due to, or the result of, the service-connected PTSD.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current stomach disability including GERD is permanently aggravated by the Veteran's service-connected PTSD.  

With regard to hypertension, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that hypertension had its clinical onset during service, within the one year presumptive year after service, or is related to any in-service disease, event, or injury.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current hypertension is proximately due to, or the result of, the service-connected PTSD.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current hypertension is permanently aggravated by the Veteran's service-connected PTSD.  


With regard to basal cell carcinoma of the back, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that basal cell carcinoma of the back had its clinical onset during service, within the one year presumptive period, or is related to any in-service disease, event, or injury to include presumed inservice herbicide exposure.

With regard to peripheral neuropathy of the lower and upper extremities, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the peripheral neuropathy had its clinical onset during service or is related to any in-service disease, event, or injury to include presumed inservice herbicide exposure.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

5.  The AMC should then readjudicate the claims on appeal (service connection for a stomach disorder including GERD as secondary to service-connected PTSD,  hypertension, basal cell carcinoma of the back, right lower extremity peripheral neuropathy to include as secondary to presumed inservice herbicide exposure, left lower extremity peripheral neuropathy to include as secondary to presumed inservice herbicide exposure, right upper extremity peripheral neuropathy to include as secondary to presumed inservice herbicide exposure, and left upper extremity peripheral neuropathy to include as secondary to presumed inservice herbicide exposure) in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

6.  The Veteran should be sent a statement of the case as to the issue of entitlement to an initial rating in excess of 30 percent for PTSD.  If the Veteran perfects the appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


